Title: From John Adams to Benjamin Stoddert, 2 October 1798
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Oct 2d 1798

I have received your favor of Sept. 27 & with pleasure agree to your plan of a visit to your family, whom I hope you will find in perfect health and remove to Philadelphia, when that city shall be healthy. I am assured glad that Mr Pickering can find time to do the business in your absence.
The plan of naval opperations which you have suggested is quite agreeable to me. We must not suffer our ships to linger in port.
Inclosed in a letter from C J Ellsworth recommending Richard Law Jun. to the command of the national ship building in Connecticut river which deserves great respect

John Adams